NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 10 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-30104

                Plaintiff-Appellee,              D.C. No. 1:18-cr-00056-SPW-1

 v.
                                                 MEMORANDUM*
DANTE KESHAWN STANDSOVERBULL,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                             Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Dante Keshawn Standsoverbull appeals from the district court’s judgment

and challenges his guilty-plea convictions and concurrent 36-month sentences for

assault of a dating partner resulting in substantial bodily injury and assault of a

dating partner by strangulation, in violation of 18 U.S.C. §§ 113(a)(7), (a)(8), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1153. Pursuant to Anders v. California, 386 U.S. 738 (1967), Standsoverbull’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Standsoverbull the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    19-30104